Citation Nr: 0024190	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  94-42 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel 


INTRODUCTION

The veteran had active service from January 1949 to October 
1952.  

The veteran's original claim for service connection for 
sinusitis was denied in October 1956 and although notified of 
that denial in November 1956, no appeal was taken.  Thus, 
that rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302(a) (2000).  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying reopening of the claim for 
service connection for sinusitis.  Thereafter, the case was 
remanded by the Board in November 1996.  A favorable decision 
finding that new and material evidence had been submitted was 
made by the Board in May 1998 and the case was remanded for 
de novo review of the reopened claim by the RO.  The RO has 
complied with the remand directives and has returned the case 
to the Board for further appellate review at this time.  


FINDING OF FACT

Sinusitis was not present during service and was first shown 
several years after service discharge.  


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, (West 1991); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed, 
and that the VA's duty to assist under § 5107(a) has been 
satisfied.  

The veteran and his representative contend, in essence, that 
he was first treated for chronic sinusitis during military 
service and in the immediate postservice years by VA and 
private clinical sources.  It is asserted that despite 
postservice surgery, he has continued to have chronic 
sinusitis to the present time.  

Service medical records reflect treatment for tonsillitis in 
July 1949 and January 1950 and that a tonsillectomy was 
performed in January 1950.  However, these records are 
negative as to the veteran's sinuses.  On separation 
examination in September 1952, clinical evaluation of the 
sinuses was reported as normal.  Private and VA clinical 
records proximate to service are also negative for any sinus 
abnormalities.  

In the veteran's original 1956 claim, he reported having been 
treated for his sinuses, and a stomach condition, which was 
due to his sinuses, in 1950 and 1951.  He also related being 
treated by John Hauss, M.D., in 1955 for his sinuses.  

In a June 1957 statement the veteran reported that his 
inservice tonsillectomy had, for a while, relieved his 
inservice symptoms of choking and gagging, but that the 
symptoms had returned and he was scheduled for VA sinus 
surgery.

In an August 1957 statement, Dr. Hauss reported diagnoses of 
ethmoiditis and nasopharyngitis.  

In August 1957, Philip Weinstein, M.D., stated that the 
veteran had headaches, a sore throat, and had been unable to 
breathe through his nose for several weeks. His diagnoses 
were allergy, sinusitis, and deviated nasal septum and a 
submucous resection was recommended.  

On VA examination in 1958, the veteran complained of frontal 
headaches.  There was pain on palpation of the veteran's 
sinuses and X-ray study revealed his paranasal sinuses were 
essentially clear. On VA orthopedic examination in October 
1962, it was noted that he was under a physician's care for 
his sinuses.

Private clinical records from 1992 show treatment for 
sinusitis.  In November 1992, the veteran's chief complaint 
was of a nonproductive cough associated with a gagging 
sensation.  He reported having this cough intermittently 
since 1949.  

In sworn statements in January 1993, the veteran stated that 
during service he had continuous gagging and difficulty 
catching his breath and that a tonsillectomy had not relieved 
the problem. 

Also of record are voluminous private clinical records from 
1963 to 1992 showing treatment for various disabilities 
including sinusitis. 

At a December 1993 hearing on appeal, the veteran testified 
that his inservice tonsillectomy had not relieved his 
symptoms of choking and gagging.  He stated that these 
symptoms had continued after service and that he had always 
felt that these symptoms were due to sinus drainage.  

Additional private clinical records from 1996-97 reflect 
continuing treatment for sinusitis.  On VA examination in 
April 1997, the veteran complained of postnasal drip, but no 
airway obstruction.  His inferior turbinates were slightly 
enlarged. The diagnoses were a history of chronic sinusitis, 
status post operative, without evidence of active disease, 
and mild vasomotor rhinitis.  The examiner also opined that 
the history of chronic sinusitis was not related to the 
(service-connected) tonsillectomy.  

In its May 1998 decision finding new and material evidence 
had been submitted, the Board noted that while the VA 
examination in 1997 stated that the veteran's sinusitis was 
not related to his service-connected residuals of a 
tonsillectomy, no opinion was rendered as to whether the 
veteran's earliest symptoms of choking and gagging were due 
to sinusitis, as alleged.  The Board felt that development in 
this area was necessary and remanded the case for examination 
and medical opinion.  

On VA examination in August 1998, the veteran's claims folder 
was not made available to the examiner.  He reported the 
veteran's history of sinusitis dating back to the 1940's and 
described the intervening history as reported by the veteran.  
However, x-rays of the sinuses were normal and the examiner 
found no current evidence of sinusitis, either acute or 
chronic.  Pertinent diagnoses were non-specific rhinitis, not 
allergy related with constant throat clearing and gastro-
esophageal reflux disease with associated coughing.  Since 
the examiner had not had the opportunity to review the 
veteran's claims file another examination was scheduled.  

Private medical records from 1996 to 1998 show the veteran's 
treatment for various conditions including sinusitis during 
that period.  

The veteran was examined again in December 1998.  At that 
time, the examiner was provided the veteran's claims folder 
for review prior to his examination.  After review and 
examination, the examiner felt the veteran probably had 
vasomotor rhinitis.  He also provided a diagnosis of chronic 
sinusitis noting that this diagnosis was made based on the 
veteran's past medical records.  The examiner did not respond 
to the Board's question on remand with respect to the 
etiology of the veteran's complaint of choking and gagging 
and the file was returned to him for further consideration.  
In an addendum, dated in March 1999, the examiner opined that 
the veteran's vasomotor rhinitis was a common disorder and 
was not related to exposure or other military activity.  He 
also opined that the veteran's choking and gagging were 
unrelated to his sinusitis.  

In a letter of May 2000, the veteran reiterated his previous 
contentions concerning the relationship between his choking 
and gagging and his sinusitis.  

The veteran's claim for service connection for sinusitis has 
been denied by the RO and the case has been returned to the 
Board for further appellate review

Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

The veteran contends that he had sinusitis during service and 
that he was treated for that condition.  However, service 
medical records are negative as to the presence of sinusitis.  
The veteran was evaluated by competent medical personnel 
during service who found no sinusitis present.  These medical 
personnel had the opportunity to evaluate the veteran's 
symptomatology at the critical time and to classify his 
demonstrated symptoms, but sinusitis was not found.  Further, 
there is no indication by competent medical evidence of the 
presence of sinusitis at any time proximate to service 
discharge.  There is also no competent medical evidence 
contained in the postservice medical records linking the 
veteran's current sinusitis to his period of service.  

The veteran's principal argument has been that his choking 
and gagging, which began in service and continue to the 
present, were actually symptoms of an underlying sinusitis.  
However, this theory of entitlement has been considered and 
rejected by competent medical authority.  The VA physician 
who examined the veteran in August and December 1998 rejected 
this claim in his addendum of March 1999.  He found no 
relationship between the veteran's choking and gagging and 
his sinusitis.  

While the Board has considered the veteran's hearing 
testimony and contentions in this matter, as a lay person he 
is not competent to provide an opinion as to the nature or 
degree of his claimed service symptomatology or its proper 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
While he has expressed his lay opinion on a medical matter, 
the competent medical evidence of record leads to the 
opposite conclusion.  

For the reasons stated above, the Board also finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for sinusitis is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

